Citation Nr: 0928720	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for cardiac arrhythmia.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana, which denied entitlement to 
service connection for left and right knee disabilities and 
for cardiac arrhythmia.    

The Veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in June 2007.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 

In a September 2007 Board decision, the claims for service 
connection for the left and right knee disabilities were 
denied.  The issue of entitlement to service connection for 
cardiac arrhythmia was remanded for the additional 
development.  The requested development has been completed.  
The matter has been returned for appellate review. 


FINDING OF FACT

Cardiac arrhythmia was detected many years after service and 
the probative evidence of record establishes that the cardiac 
arrhythmia is not related to service or a service-connected 
disability and is not aggravated by a service-connected 
disability.      





CONCLUSION OF LAW

Cardiac arrhythmia was not incurred in or aggravated by 
active service and may not be so presumed, and it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a cardiovascular disorder became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  The Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Because the provisions of 38 C.F.R. § 3.310 changed during 
the pendency of the Veteran's appeal, the question arises as 
to which set of regulations applies.  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991), it was held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  However, the Federal 
Circuit overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the Veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3-
2000 (April 10, 2000).  See also, 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

In the present case, the current version of 38 C.F.R. § 3.310 
provides that a baseline level of pre-existing disability 
must be established before aggravation will be conceded and 
that there must be an increase demonstrated from the 
previously established baseline.  This new regulation is less 
favorable to the Veteran than the prior version of 38 C.F.R. 
§ 3.310, which had not been interpreted as requiring that a 
specific baseline be found.  In any event, the evidence does 
not demonstrate aggravation under either version of 38 C.F.R. 
§ 3.310.

The Veteran contends that he had cardiac arrhythmia due to 
the service-connected post traumatic stress disorder (PTSD).  
He asserts that the service-connected PTSD causes anxiety and 
the anxiety causes the arrhythmia.  See the Veteran's 
testimony at the hearing before the Board in June 2007 and 
the December 2006 VA Form 9.  Service connection for PTSD was 
established in April 1999 and a 30 percent rating was 
assigned from June 23, 1998.  In April 2007, a 50 percent 
rating was assigned to the PTSD from January 11, 2007.  

The competent medical evidence of record establishes that the 
Veteran has cardiac arrhythmia.  See the January 2007 VA 
Compensation and Pension Examination and VA treatment 
records. 

The Veteran asserts that the service-connected PTSD caused 
the cardiac arrhythmia.  The Board notes that there is no 
evidence, and the Veteran does not contend, that the cardiac 
arrhythmia was incurred in or is related to service.  But see 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (requiring 
the VA to investigate all possible in-service causes of a 
veteran's current disability, including those unknown to the 
veteran).  Service treatment records show that upon 
enlistment examination in August 1966, examination of the 
heart and vascular system was normal.  A September 1967 
examination report indicates that chest x-ray examination 
revealed no significant abnormalities.  Cardiac arrhythmia 
was not diagnosed or detected in service.  

There is no evidence of a diagnosis of cardiac arrhythmia, 
within one year of service separation.  The Veteran underwent 
VA examination in March 1970.  Cardio examination was normal.  
Chest x-ray examination revealed a healthy chest.  Service 
connection for cardiac arrhythmia on a presumptive basis is 
not warranted.  

The first evidence of cardiac arrhythmia was in 2000, 
approximately 30 years after separation from service.  An 
October 2002 VA treatment record indicates that the Veteran 
reported having occasional irregular heartbeat at night.  VA 
treatment records show that in June 2003, the Veteran 
reported that the palpitations occurred more frequently in 
the last four to six months and even more frequently since he 
had pericarditis three weeks prior.  A May 2003 treadmill 
stress test was negative.  The Veteran was provided with a 
heart monitor but he did not have any symptoms when wearing 
it.  See VA treatment records dated in June 2003 and July 
2003.  In October 2003, the Veteran requested medication for 
the palpitations and arrhythmias because he noticed them to 
occur more often.  The Veteran was provided with a monitor in 
January 2004 and was instructed to wear the heart monitor for 
a week.  A March 2004 VA treatment record indicates that the 
Veteran reported experiencing some palpitations at night.  He 
was started on Tiazac.  An April 2004 VA addendum indicates 
that the examiner reviewed the KOH, ETT, and VQ scan were 
within all normal limits except for frequent premature atrial 
contractions on the heart monitor.  The Veteran continued to 
be monitored for the heart palpitations in 2005.  Not one of 
the reports causally relates the Veteran's disorder to 
service or any event of service.  

In sum, the evidence fails to show that the Veteran's cardiac 
arrhythmia had its onset in, manifested to a compensable 
degree within a year of, or is in any way related to, 
service.  Service connection is not warranted for cardiac 
arrhythmia on a direct basis.  

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current cardiac arrhythmia is proximately due to or the 
result of the service-connected PTSD or that the cardiac 
arrhythmia is aggravated by the service-connected PTSD.  If 
the preponderance of the evidence shows otherwise, the 
Veteran's claim must be denied.  

The evidence in support of the Veteran's claim essentially 
consists of a July 2006 statement by the Veteran's counselor, 
C.J., in which the counselor opines that it was as likely as 
not that the Veteran's cardiac arrhythmia is a direct result 
of his PTSD.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), the Court found that guiding 
factors in evaluating the probity of a medical opinion are 
whether the opinion was based on sufficient facts or data, 
whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  
Id.  The Court indicated that the claims file "is not a 
magical or talismanic set of documents, but rather a tool to 
assist VA examiners to become familiar with the facts 
necessary to form an expert opinion to assist the adjudicator 
in making a decision on a claim."  Id.

The Board does not question C.J.'s skill or expertise as a 
counselor or social worker.  However, the Board finds this 
opinion to have limited probative value.  The evidence of 
record does not show that C.J. is an expert in cardiovascular 
disorders.  The evidence of record shows that C.J. is trained 
as a counselor and social worker, not a medical doctor or 
cardiologist.  C.J. does not indicate what facts or data or 
medical principles were relied upon when formulating the 
opinion.  Also, the opinion is too general.  C.J. does not 
give the basis for the opinion and the statement is 
conclusory.  The Court has held that medical opinions that 
are speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  The Board finds that the opinion by C.J. has little 
probative value and is outweighed by the VA medical opinions 
dated in April 2007 and September 2008.  

The medical evidence against the Veteran's claim consists of 
a VA medical opinion dated in April 2007 and the addendum 
dated in September 2008.  The April 2007 VA examination 
report indicates that the Veteran reported that his cardiac 
arrhythmia was due to the PTSD because he exercised to 
relieve the PTSD and this exercise has caused his arrhythmia.  
The report notes the Veteran's reported history of cardiac 
arrhythmias and indicates that the examiner did an exhaustive 
review of the claims folder.  It was noted that the Veteran 
reported that he first noticed the cardiac arrhythmia in 
1987.  He noticed a first episode when he was watching 
television; the episode lasted a minute or two.  He reported 
having another episode five years later when he was training 
and under stress.  He reported that he noticed the episodes 
in his sleep and he would wake up with a sensation in his 
chest.  The Veteran indicated that he took Diltiazem and he 
did not think it worked, so he switched to Atenol which 
worked better.  The Veteran stated that he did not remember 
an arrhythmic episode while training but he sometimes had 
them in the evenings.  He reported having episodes three to 
four times a month.  It was noted that the Veteran's 
depression had recently worsened and he has required 
medication.  The Veteran said this medication knocked off his 
energy level and he has been unable to exercise.  The Veteran 
reported that he was a compulsive trainer and he had been 
exercising for many years to control his PTSD and depression.  
He stated that the arrhythmia was worse with exercise and 
work stress, and sometimes they were brought on by stomach 
gas, taking a deep breath, or shallow breathing.  The 
examiner noted that the claims folder shows that the Veteran 
reported that the arrhythmia was also triggered by beer or it 
being too warm in a room.   

The examiner reviewed the diagnostic and clinical data 
including an ECG which showed that the sinus brady was 52 
with normal axis intervals.  There was no ectopy or 
arrhythmia except for sinus bradycardia which was as expected 
and normal for a well conditioned athlete.  The diagnosis was 
arrhythmia characterized by history of reported premature 
atrial contractions and single documented short episode of 
SVT reportedly improved with a beta blocker; and PTSD, 
persistent, with associated depression.  

The VA examiner noted that some of the details of the 
interview were inconsistent with prior claims folder review.  
The examiner attributed the accounting as to the fading of 
details with the passage of time.  The examiner stated that 
it was clear that the arrhythmia onset came on years after 
the acknowledged onset of PTSD and there were many triggers 
for the arrhythmia.  The examiner stated that palpitations 
were not an uncommon phenomenon and can be bothersome to 
certain individuals, and they can be caused by multiple 
factors as described above and can even be idiopathic.  The 
examiner noted that the Veteran developed this arrhythmia 
years after his PTSD though the PTSD diagnosis was latent and 
not diagnosed for years.  The examiner stated that based upon 
the Veteran's interview and report, as well as claim folder 
review, there was no evidence of any clear direct 
relationship between the PTSD and the arrhythmia.  There was 
no evidence that the exercise to alleviate the PTSD has 
brought on the cardiac arrhythmia.  The examiner noted that 
the Veteran can experience the arrhythmias even when he is 
not exercising, which, the examiner noted, was often the case 
with his evening episodes and exercising less than usual 
lately.  

In a September 2008 addendum, the VA examiner who performed 
the April 2007 VA examination indicated that she reviewed the 
claim folder line by line and she rendered additional medical 
opinion.  The examiner stated that there were no new heart 
studies, pathology reports, ECG's, heart monitor reports, 
cardiology visits, special studies or cardiac information of 
any kind since the April 2007 report.  The examiner listed 
the medical evidence which supported the opinion.  The 
examiner stated that the reports of association of 
palpitations or arrhythmias with exercise are conflicting and 
are not consistently substantiated by the Veteran's self 
report or exercise testing.  The examiner stated that between 
2005 and 2008, despite increasing mental health treatment and 
worsening PTSD, the medical reports are silent for 
palpitations or arrhythmias or further evaluation of this 
condition.  The examiner noted that regarding the SVT in June 
2003, it was not unusual to have an episode of SVT associated 
with exercise test especially at the level of 12 Mets, but 
the Veteran did not report symptoms and there was no further 
report of arrhythmia or evidence of this upon further 
testing.  The VA examiner concluded that the palpitations and 
arrhythmias were not caused or aggravated by the service-
connected PTSD.   

The Board finds that the VA opinions are highly probative 
because the opinions were based upon physical examination of 
the Veteran and a review of the claims file.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  The VA examiner provided the 
reasons and bases for the medical opinion and pointed to the 
evidence which supported the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Specifically, in the 
September 2008 VA addendum report, the VA examiner, listed 
the specific evidence of record upon which the medical 
opinion was based.  In short, the probative medical evidence 
of record establishes that the Veteran's service-connected 
PTSD did not cause or aggravate the cardiac arrhythmia.   

The Veteran's statements and testimony are acknowledged.  
However, the Board rejects the Veteran's assertions to the 
extent that he seeks to etiologically relate his cardiac 
arrhythmia to his service-connected PTSD.  The Veteran, as a 
lay person, is not competent to create the requisite causal 
nexus for his cardiac arrhythmia disorder.  Rather, evidence 
that requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Moreover, in this case, the persuasive medical 
evidence is against the Veteran's claim.

The Board therefore finds that the preponderance of the 
competent and credible evidence is against the claim for 
service connection for cardiac arrhythmia on a direct basis 
or as secondary to service-connected PTSD, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  The 
claim is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO provided a VCAA notice letter to the Veteran in 
October 2005 and March 2006, prior to the initial 
adjudication of the claim.  The letters notified the Veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection and to establish 
a disability rating and effective dates, as well as what 
information and evidence must be provided by the appellant 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of his claims to the RO.  The content of 
the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In August 2006, the Veteran was provided with notice of the 
type of evidence necessary to establish a claim for secondary 
service connection and the claim was readjudicated in October 
2006.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Thus, there is no prejudice to the Veteran in the 
Board's considering this case on its merits.  Therefore, the 
Board finds the duty to notify provisions of the VCAA have 
been fulfilled, and any defective notice is nonprejudicial to 
the appellant and is harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  VA 
obtained the Veteran's service treatment records.  VA 
treatment records dated from 2000 to 2008 are associated with 
the file.  There is no identified relevant evidence that has 
not been obtained.

Assistance to the Veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The Veteran has received a VA examination in April 2007 and 
the RO obtained additional medical opinion in September 2008 
as to whether the cardiac arrhythmia was aggravated by the 
PTSD.    

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claim.  The evidence 
of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
Veteran with the development of evidence is required, nor is 
there notice delay or deficiency resulting in any prejudice 
to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).




ORDER

Entitlement to service connection for cardiac arrhythmia to 
include as secondary to PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


